Name: COMMISSION REGULATION (EC) No 1708/97 of 29 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 No L 239/44 lENl Official Journal of the European Communities 30 . 8 . 97 COMMISSION REGULATION (EC) No 1708/97 of 29 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 30 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 August 1997. For the Commission Ritt BJERREGAARD Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. 0 OJ No L 325, 14. 12. 1996, p. 5 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 30 . 8 . 97 EN Official Journal of the European Communities No L 239/45 ANNEX to the Commission Regulation of 29 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0709 90 79 052 61,9 999 61,9 0805 30 30 382 97,8 388 65,8 524 59,5 528 54,4 999 69,4 0806 10 40 052 94,5 400 182,7 600 129,3 624 161,0 999 141,9 0808 10 92, 0808 10 94, 0808 10 98 388 72,1 400 58,2 508 57,7 512 23,3 524 67,2 528 59,3 804 73,9 999 58,8 0808 20 57 052 83,6 064 68,4 388 43,5 528 37,6 999 58,3 0809 40 30 052 64,9 064 55,5 066 59,6 068 69,8 093 57,0 400 97,8 999 67,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.